*264MEMORANDUM **
Rickey A. Beaver appeals pro se the district court’s summary judgment for defendants in his 42 U.S.C. § 1983 action alleging that King County Jail personnel were deliberately indifferent to his serious medical needs, in violation of his Eighth and Fourteenth Amendment rights. We have jurisdiction under 28 U.S.C. § 1291. We review de novo, Sanchez v. Vild, 891 F.2d 240, 241-42 (9th Cir.1989), and we affirm.
The district court properly granted summary judgment on Beaver’s deliberate indifference claim against nurse practitioner Krzyzek because, at most, Beaver demonstrated that he disagreed with her professional judgment regarding medication for his mental health needs. See Jackson v. McIntosh, 90 F.3d 330, 332 (9th Cir.1996) (concluding that difference in opinion between inmate and physician regarding treatment does not amount to deliberate indifference).
Beaver’s remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.